ACCEPTED
                                                                                                04-14-00472-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                          11/11/2015 4:23:16 PM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                              NO. 04-14-00472-CV

                                                                          FILED IN -
                                 IN THE                          4th COURT OF--APPEALS
                                                                                          - ----
                                                                  SAN ANTONIO,      --- -     TEXAS
                       FOURTH COURT OF APPEALS                              - - ---- EM ------
                                                                 11/11/2015
                                                                         - ID4:23:16
                                                                          -                 - PM
                                                                                             -
                                                                     ---- VO ------
                         AT SAN ANTONIO, TEXAS                       KEITH---E.    -- HOTTLE
                                                                              -
                                                                        ---- Clerk


    ARC PARKLANE, INC., D/B/A PARKLANE WEST HEALTHCARE
                           CENTER,
                                                    FILED IN
                                    Appellant 4th COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS
                                         v.                      11/12/2015 4:23:16 PM
                                                                    KEITH E. HOTTLE
                                                                          Clerk
ARVEL SEALS, JR. AS REPRESENTATIVE OF THE ESTATE OF DORA
               SYLVIA LEHRMAN, DECEASED,
                                 Appellees


  AGREED JOINT MOTION TO DISMISS INTERLOCUTORY APPEAL


      The parties to this appeal, through their undersigned counsel of record, file

this Agreed Joint Motion to Dismiss Interlocutory Appeal and respectfully show

the following:

                                INTRODUCTION

      The present interlocutory appeal was filed by Arc Parklane, Inc. D/B/A

Parklane West Healthcare Center (“appellant”). Appellee is Arvel Seals, Jr. as

Representative of the Estate of Dora Sylvia Lehrman, Deceased.

      This suit is before this Court on appeal from the following trial court order:

            Order: Defendant’s Motions to Compel Arbitration (signed by the trial
            court on June 13, 2014 in Cause Number 2013-CI-17605).

                                          2
This interlocutory appeal was filed pursuant to Section 51.016 of the Civil Practice

and Remedies Code. See TEX. CIV. PRAC. & REM. CODE § 51.016 (authorizing an

interlocutory appeal from an order denying a motion to compel arbitration under

the Federal Arbitration Act). Also pending before this Court is related Cause

Number 04-14-00473-CV.

      On September 24, 2015, this Court entered an order abating the present

interlocutory appeal so that the parties could mediate their dispute, and further

ordered that appellant file in this Court no later than November 11, 2015 either a

motion to dismiss the appeal or a motion to reinstate the appeal on the Court’s

docket.

      The parties have reached a settlement agreement regarding the underlying

dispute in this appeal. Under the terms of the settlement, various actions need to

be taken in the trial court.    Therefore, pursuant to Texas Rule of Appellate

Procedure 42.1, appellant and appellee jointly request the Court dismiss this

appeal.

      Accordingly, Appellant Arc Parklane, Inc. D/B/A Parklane West Healthcare

Center and Appellee Arvel Seals, Jr. as Representative of the Estate of Dora Sylvia

Lehrman, Deceased jointly ask this Court to dismiss the appeal.

                                Respectfully submitted,

                                BY: /s/ Lorien Whyte

                                         3
                                    Lorien Whyte

                                    R. Barry Brin
                                    State Bar No. 00792371
                                    bbrin@brinandbrin.com
                                    Lorien Whyte
                                    State Bar No. 24042440
                                    lwhyte@brinandbrin.com
                                    Brin & Brin, P.C.
                                    6223 IH 10 West
                                    San Antonio, Texas 78201
                                    (210) 341-9711 telephone
                                    (210) 341-1854 facsimile
                                    Attorneys for Appellant

                              BY: /s/ Gavin McInnis
                                  Gavin McInnis

                                    Gavin McInnis
                                    Texas Bar No. 13679800
                                    gavin@marynellmaloneylawfirm.com
                                    Marynell Maloney
                                    Texas Bar No. 12883200
                                    marynell@marynellmaloneylawfirm.com
                                    115 E. Travis, Suite 1800
                                    San Antonio, Texas 78205
                                    Telephone: (210) 212-8000
                                    Facsimile: (210) 212-8385
                                    Attorneys for Appellees



                           CERTIFICATE OF SERVICE

      This is to certify that on the 11th day of November 2015 a copy of this
motion was served pursuant to the Texas Rule of Appellate Procedure 9.5 upon the
following counsel:



                                       4
Marynell Maloney
Gavin McInnis
Marynell Maloney Law Firm,
P.L.L.C.
115 East Travis Street, Suite 1800
San Antonio, Texas 78205
(210) 212-8000 Phone
(210) 212-8385 Fax



                                         /s/ Lorien Whyte




                                     5